Dear Chief Holden:
You have asked for our opinion regarding questions concerning Volunteer Fire Fighters.
     1.  Under LSA-R.S. 32:318, is a Volunteer Fire Fighter authorized to have a siren on his privately owned vehicle when responding to a fire and/or an emergency medical call?
     2.  Is the fire chief authorized to designate his volunteer firemen to use a red flashing light and a siren?
Pertinent to your request is the Highway Regulatory Act, which is contained in LSA-R.S. 32:1 et seq.  LSA-R.S. 32:1(1), contains definitions for the Act, it reads in pertinent part:
     (1)  "Authorized emergency vehicle" means vehicles of a fire department, vehicles of the department's weights and standards police force, police vehicles, privately owned vehicles belonging to members of an organized volunteer fire department or fire district, when so designated or authorized by the fire department or fire district. . . .
It is clearly established by the language of this statutory provision that a privately owned vehicle belonging to a member of an organized volunteer fire department or fire district can be an "authorized emergency vehicle." In order for the private vehicle to be an "authorized emergency vehicle", it must be designated or authorized as such by the fire chief of the department or district.
You have asked whether a volunteer fire fighter is authorized to have a siren on his privately owned vehicle under LSA-R.S.32:318, that statute states in pertinent part:
     A.  Every authorized emergency vehicle, except, privately owned vehicles belonging to members of an organized volunteer fire department or fire district shall, in addition to any other equipment and distinctive markings required by this Chapter, be equipped with a siren, exhaust whistle, or bell capable of giving an audible signal. (Emphasis added).
We interpret this statute to exclude privately owned vehicles belonging to members of an organized volunteer fire department or district from the statutory mandate of being equipped with a siren.  In other words, all other authorized emergency vehicles must have a siren, a fortiori, privately owned vehicles of volunteer fire fighters may be equipped with a siren, if they fit the definition of "authorized emergency vehicle."
LSA-R.S. 32:351 is also applicable.  It provides in pertinent part:
     D.  Any authorized emergency vehicle may be equipped with siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the commissioner, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which event the driver of the vehicle shall sound the siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof.  (Emphasis added)
This statute provides that any "authorized emergency vehicle" may have a siren.  If the chief designates a privately owned vehicle of a volunteer fire fighter to be an "authorized emergency vehicle," this statute allows such vehicle to be equipped with a siren.
You have also asked about the use of a red flashing light.  This issue is addressed in LSA-R.S. 32:318(C), which states:
     C.  Every authorized emergency vehicle shall, in addition to any equipment and distinctive markings required by this Chapter, be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing and red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.  In lieu of the alternately flashing red lights in the front, an authorized emergency vehicle may be equipped with a large revolving red light on the roof which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight.  In lieu of the large revolving red light on the roof, authorized emergency vehicles of organized fire companies only shall be equipped with a large revolving alternating red and white light on the roof encased in a clear dome, which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight.  (Emphasis added).
It is our opinion that this statute mandates a privately owned vehicle of a volunteer fire fighter, which has been designated an "authorized emergency vehicle" by the fire chief, to have the proper flashing lights as required by this statute.
In summary, LSA-R.S. 32:1(1) provides for the fire chief to designate a privately owned vehicle of a volunteer fire fighter to be an "authorized emergency vehicle."  LSA-R.S. 32:351(D) allows such an "authorized emergency vehicle" to be equipped with a siren.  LSA-R.S. 32:318(C) mandates that an "authorized emergency vehicle" be equipped with the appropriate flashing light.
I hope that we have sufficiently answered your questions.  If we can be of any further assistance, please do not hesitate to contact our office.
Respectfully submitted,
                         RICHARD P. IEYOUB Attorney General
                         BY: GINA M. PULEIO Staff Attorney
RPI/GMP/pb/1910o